          Case 2:18-cv-00188-APG-BNW Document 67 Filed 08/23/19 Page 1 of 3


1    AARON D. FORD
      Attorney General
2    JARED M. FROST (Bar No. 11132)
      Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-3177 (phone)
6    (702) 486-3773 (fax)
     Email: jfrost@ag.nv.gov
7
     Attorneys for Defendants State of Nevada ex rel the
8    Nevada Department of Corrections, Waylon Brown,
     Sean French, Kerry Hunter, Jacob Corey, and Derrick
9    Williams

10

11

12                          UNITED STATES DISTRICT COURT
13                                  DISTRICT OF NEVADA
14   MARTY FURTADO, an individual; MARTY             Case No. 2:18-cv-00188-APG-BNW
     FURTADO, SPECIAL ADMINISTRATOR
15   OF ESTATE OF ANDREW THURGOOD,
16                    Plaintiffs,
17   v.
18   STATE OF NEVADA, ex rel, NEVADA               STIPULATION TO EXTEND STAY
     DEPARTMENT OF CORRECTIONS; ADAM                FOR SETTLEMENT PURPOSES
19   MICHAEL ISAACSON, an individual;
     ANTHONY M. WILLIAMS, an individual;                     (First Request)
20   OFFICER RUBEN R. JIMENEZ, acting in
     his individual capacity; OFFICER RICK L.
21   BROWN, acting in his individual capacity;
     DOES 1-20,
22

23                    Defendants.

24

25         Plaintiff Marty Furtado, by and through counsel, Travis N. Barrick, Esq., and

26   Defendants State of Nevada ex rel. the Nevada Department of Corrections, Waylon Brown,

27   Sean French, Kerry Hunter, Jacob Corey, and Derrick Williams (“the NDOC Defendants”)

28   by and through counsel, Aaron D. Ford, Nevada Attorney General, and Jared M. Frost,



30                                        Page 1 of 3
           Case 2:18-cv-00188-APG-BNW Document 67 Filed 08/23/19 Page 2 of 3


1    Senior Deputy Attorney General, hereby agree and stipulate to extend the stay for an
2    additional thirty (30) days for settlement purposes.
3          “The District Court has broad discretion to stay proceedings as an incident to its
4    power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997) (citation
5    omitted).
6          The parties submit there is good cause to extend the stay in this matter for an
7    additional thirty (30) days. On June 26, 2019, the Court granted the parties’ request to stay
8    the case for sixty (60) days for settlement purposes. ECF No. 66. During the stay, the
9    parties exchanged multiple settlement offers and made important progress toward
10   reaching an agreement to resolve this case. The negotiations took another step forward
11   when the parties received notice on August 21, 2019, that the District Attorney had filed
12   criminal charges against the prisoners involved in Andrew Thurgood’s death. However, the
13   parties do not expect to reach an agreement before the end of the stay on August 26th and
14   need additional time to conclude their negotiations. Therefore, the Court should extend the
15   stay for an additional thirty (30) days.
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


30                                              Page 2 of 3
          Case 2:18-cv-00188-APG-BNW Document 67 Filed 08/23/19 Page 3 of 3


1          At the conclusion of the stay, the Court should direct the parties to file either a notice
2    of settlement or a joint status report setting forth their positions as to how the case should
3    move forward.
4    DATED this 23rd day of August, 2019.            DATED this 23rd day of August, 2019.
5    GALLIAN WELKER & BECKSTROM, LTD.                AARON D. FORD
                                                     Attorney General
6
     By: /s/ Travis N. Barrick                       By: /s/ Jared M. Frost
7    TRAVIS N. BARRICK, ESQ.                         JARED M. FROST, ESQ.
     Nevada Bar No. 9257                             Nevada Bar No. 11132
8    540 E. St. Louis Avenue                         555 E. Washington Avenue, Ste. 3900
     Las Vegas, Nevada 89104                         Las Vegas, Nevada 89101
9    Attorneys for Plaintiff                         Attorneys for the NDOC Defendants
10

11                                              ORDER

12         SO ORDERED. This matter is stayed for an additional thirty (30) days from the

13   date of this Order. At the end of the thirty (30) day period, the parties shall file a notice of

14   settlement or a joint status report setting forth the parties’ positions as to how this case

15   should move forward.

16               August
           Dated this    26,day
                      _____ 2019of __________________, 2019.
17

18
                                                 ____________________________________________
19                                               UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28



30                                             Page 3 of 3
